IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION ONE

STATE OF WASHINGTON,                            No. 71059-1-                         C23
                                                                                            t*8
                                                                                     jr-

                                                                                     -rj
                                                                                            ^33
                     Respondent,                                                     rn     m""*
                                                                                     CO

                                                                                   CO      -C>~
           v.                                                                              §-of
                                                                                   33.
                                                                                   ac
                                                                                           fer1
                                                                                           2>o
MICHAEL ANDREW HECHT,                           PUBLISHED OPINION
                                                                                   U5

                                                                                  OT
                     Appellant.                 FILED: February 18,2014           a>       a-175 Wash. 2d 696, 707-10, 286 P.3d 673
(2012).
No. 71059-1-1/2

provided Morgan's telephone number to Pfeiffer and Pfeiffer's to Morgan. Morgan

contacted Pfeiffer, investigated the rumors surrounding Hecht, and reported his findings

to police. Pfeiffer notified Hecht about these exchanges.2
       Pfeiffer also told Hecht that he suspected Joey Hesketh had spoken about Hecht

patronizing prostitutes. Hecht and Pfeiffer found Hesketh and Michael Mundorff walking

in an alley. Hecht drove his car quickly toward the two men, stopping inches from

Hesketh. Hecht told Hesketh, "You better not be talking about me. If I find out you are

talking about me, Iam going to kill you."3 Hesketh took the threat seriously.
       Following the Tacoma Police Department's investigation of the allegations, the

State charged Hecht with one count of felony harassment pursuant to RCW 9A.46.020

and one count of patronizing a prostitute pursuant to RCW 9A.88.110.

       The case was tried to a jury. At trial, Hesketh and Mundorff testified that Hecht

threatened to kill Hesketh. Pfeiffer testified that Hecht had not threatened Hesketh.

Pfeiffer, Hesketh, John Marx, and Edward Smith testified about multiple instances when

Hecht picked them up in downtown Tacoma, took them to his law office for sex, and

then paid them.

       Hecht testified that he occasionally picked up transients to give them work in his

office or on his campaign. He denied paying anyone for sex. Hecht acknowledged that

he knew Pfeiffer and occasionally gave him money or clothing. Hecht acknowledged

that he met Hesketh in August of 2008, but denied threatening him. Hecht testified that

he had never seen Marx or Smith.



       2 Detective Bradley Graham recovered telephone records showing calls between
Hecht and Pfeiffer between August 2008 and January 2009.
       3 Report of Proceedings (Oct. 15, 2009) at 693.
No. 71059-1-1/3

       In closing argument, the prosecutor employed a slideshow showing images of

trial evidence, quotes from witnesses at trial, and titles and commentary reflecting the

prosecutor's argument. Slide 85 was titled "PATRONIZING A PROSTITUTE" and

shows Hecht's driver's license photo next to a booking photo of Pfeiffer.4 The word
"GUILTY" appears in red, diagonally across Hecht's face. Slide 65, titled "COUNT I-

HARASSMENT" shows Hecht's license photo next to a booking photo of Hesketh.5
Again, the word "GUILTY" appears in red, diagonally across Hecht's face. Slide 84 bore

the title "DEFENDANT'S CREDIBILITY," asked "If he's not truthful about the little things

. . . [w]hy should you believe him when he denies the big things?" and answered "YOU

SHOULDN'T."6

       The jury convicted Hecht on both counts. The trial court imposed community

service in lieu of jail time for the harassment conviction, and suspended the sentence

for the solicitation conviction.

       Hecht appeals.

                                        ANALYSIS


       Hecht first contends that the prosecutor's use of slides in closing argument

showing the word "GUILTY" superimposed over a photograph of Hecht's face violated

his right to a fair trial. We agree, and reverse his convictions.




      4 Clerk's Papers at 526. Division Two of this court granted appellant's motion to
supplementthe record with the slides used during the State's closing argument, finding
they were "visual adjuncts to the verbatim report of closing arguments," not additional
evidence. Clerk's Papers at 440.
       5 Clerk's Papers at 506.
       6 Clerk's Papers at 525.
No. 71059-1-1/4

       The right to a fair trial is a fundamental liberty secured by the Sixth and Fourteenth

Amendments to the United States Constitution and article I, section 22 of the Washington

State Constitution.7 "'A "[fjair trial" certainly implies a trial in which the attorney
representing the state does not throw the prestige of his public office . . . and the

expression of his own belief ofguilt into the scales against the accused.'"8 A prosecutor
may make use of graphics in closing argument to highlight relevant evidence and

generally has wide latitude to argue reasonable inferences from the evidence, but

prosecutorial misconduct may deprive a defendant of his constitutional right to a fair trial.9
       To prevail on a claim of prosecutorial misconduct, a defendant must show that

the prosecutor's conduct was both improper and prejudicial.10 To show prejudice, a
defendant must demonstrate a substantial likelihood that the misconduct affected the

jury verdict.11 Because Hecht failed to object at trial to the argument and graphics, he is
required to establish that the misconduct was so flagrant and ill-intentioned that it

caused an enduring and resulting prejudice that could not have been neutralized by an

admonition to the jury.12
       In In re Personal Restraint of Glasmann, our Supreme Court recently addressed

a claim of prosecutorial misconduct based on similar slides used in closing argument:

                At least five slides featured Glasmann's booking photograph and a
       caption. In one slide, the booking photo appeared above the caption, "DO

       7 Glasmann. 175 Wash. 2d at 703.
       8jd. at 704 (alterations in original) (internal quotation marks omitted) (quoting
State v. Monday, 171 Wash. 2d 667, 677, 257 P.3d 551 (2011)).
       9jd, at 703-04.
       10 id, at 704.
       11 kL
       12 Id.
No. 71059-1-1/5

      YOU BELIEVE HIM?" In another booking photo slide the caption read,
      "WHY SHOULD YOU BELIEVE ANYTHING HE SAYS ABOUT THE
      ASSAULT?" Near the end of the presentation, the booking photo
      appeared three more times: first with the word "GUILTY" superimposed
      diagonally in red letters across Glasmann's battered face. In the second
      slide the word "GUILTY" was superimposed in red letters again in the
      opposite direction, forming an "X" shape across Glasmann's face. In the
      third slide, the word "GUILTY," again in red letters, was superimposed
      horizontally over the previously superimposed words.l13]
      The court reversed Glasmann's convictions, finding that the prosecutor's slides

and argument were flagrant and ill-intentioned misconduct. The court noted:

             Our courts have repeatedly and unequivocally denounced the type
      of conduct that occurred in this case. [W]e have held that it is error to
      submit evidence to the jury that has not been admitted at trial. The "long
      standing rule" is that "consideration of any material by a jury not properly
      admitted as evidence vitiates a verdict when there is a reasonable ground
      to believe that the defendant may have been prejudiced."


             Here, the prosecutor intentionally presented the jury with copies of
      Glasmann's booking photograph altered by the addition of phrases
      calculated to influence the jury's assessment of Glasmann's guilt and
      veracity. . . . There certainly was no photograph in evidence that asked
      "DO YOU BELIEVE HIM?" There was nothing that said, "WHY SHOULD
      YOU BELIEVE ANYTHING HE SAYS ABOUT THE ASSAULT?" And
      there were no sequence of photographs in evidence with "GUILTY" on the
      face or "GUILTY, GUILTY, GUILTY." Yet this "evidence" was made a part
      of the trial by the prosecutor during closing argument.[14]
      The Supreme Court also stressed that existing case law and professional

standards for prosecutors preclude the expression of personal opinions of the

defendant's guilt and "clearly warned against" such use of the slides in closing

argument.15 The court emphasized that a prosecutor has the duty to "'seek convictions


       13175 Wash. 2d 696, 701-02, 286 P.3d 673 (2012) (citations omitted).
       14 Id at 704-06 (citations omitted) (internal quotation marks omitted) (quoting
State v. Pete, 152 Wash. 2d 546, 555 n.4, 98 P.3d 803 (2004)).
       15 Id. at 707.
No. 71059-1-1/6

based only on probative evidence and sound reason.'"16 Consistent with this duty, a
prosecutor "'should not use arguments calculated to inflame the passions or prejudices

ofthe jury.'"17 The court concluded that the pervasive misconduct could not be cured by

an instruction.

       The slides of Hecht's photograph with a large red "GUILTY" printed across his

face were at odds with the prosecutor's duty to ensure a fair trial. No legitimate purpose

is served by a prosecutor showing the jury a defendant's photograph with the word

"GUILTY" superimposed over his face. Such images are the graphic equivalent of

shouting "GUILTY."18 "A prosecutor could never shout in closing argument that '[the
defendant] is guilty, guilty, guilty!' and it would be highly prejudicial to do so."19
       The prosecutor argues that the driver's license photo of Hecht was not equivalent

to the booking photo of Glasmann's battered face. But the prosecutor's graphics,

though arguably less severe than those at issue in Glasmann, were clearly improper.

       Moreover, the prejudicial impact of the word "GUILTY" was magnified by the fact

it was written in capital letters, in red, and on a diagonal, obvious graphic devices for

drawing the eye, implying urgency of action, and evoking emotion.20 This manipulation
unfairly injected inflammatory extrinsic considerations into the argument.




       16 ]d at 704 (quoting State v. Casteneda-Perez, 61 Wash. App. 354, 363, 810 P.2d
74(1991)).
       17 Jd. (quoting American Bar Association, Standards For Criminal Justice
std. 3-5.8(c) (2d ed. 1980)).
        18 \± at 709-10 ("The prosecutor's improper visual 'shouts' of GUILTY urged the
jury to find Glasmann guilty as charged.").
        19 id at 709.
       20 See id.

                                                6
No. 71059-1-1/7

       Individuals retain and process information in different ways.21 Graphics can be a
legitimate tool to summarize detailed information or to highlight express quotes from the

record. But as in Glasmann, the prosecutor presented images implying his opinion that

Hecht was guilty. And slide 84, which stated that "YOU SHOULDN'T [believe Hecht]"

appears to state the prosecutor's personal opinion that Hecht lacked credibility. The

significance of this slide in isolation is debatable; however, the cumulative impact of the

"YOU SHOULDN'T" slide and the slides proclaiming Hecht "GUILTY" is substantial.

Although the prosecutor's verbal argument was largely temperate, that does not

diminish the dramatic impact of the improper graphics.

       As in Glasmann, the use of the multiple slides "may well have affected the jurors'

feelings about the need to strictly observe legal principles and the care it must take in

determining [the defendant's] guilt."22 The harassment charge against Hecht required
the jury to assess Hecht's credibility and to weigh it against the credibility of Pfeiffer,

Hesketh and Mundorff. Similarly, the prostitution charge required the jury to weigh the

credibility of Hecht and Pfeiffer.

       We conclude that the prosecutor's slides undermined Hecht's right to a fair trial

by creating the substantial likelihood of a verdict improperly based on passion and

prejudice. "The impact of such powerful but unquantifiable material on the jury is




       21 See id. at 708-09 ("'[VJisual arguments manipulate audiences by harnessing
rapid unconscious or emotional reasoning processes and by exploiting the fact that we
do not generally question the rapid conclusions we reach based on visually presented
information.'" (alteration in original) (quoting Lucille A. Jewel, Through a Glass Darkly:
Using Brain and Visual Rhetoric to Gain a Professional Perspective on Visual
Advocacy, 19 S. Cal. Interdisc. L.J. 237, 289 (2010))).
       22 Id. at 706.
No. 71059-1-1/8

exceedingly difficult to assess"23 but, as in Glasmann, we conclude that the misconduct
was so flagrant and ill-intentioned that it caused an enduring and resulting prejudice that

could not have been neutralized by an admonition to the jury. The prosecutor's

misconduct necessitates reversal of both convictions and remand for a new trial.

          None of the remaining issues raised by Hecht merit appellate relief. We address

them because they may surface on retrial.

                                      ER 404(b) Evidence

          Over objection, the trial court allowed the State to call Smith and Marx to testify

about their sexual encounters with Hecht. The trial court ruled pretrial that Marx could

testify that Hecht paid him for sex on 10 to 15 occasions between 2001 and 2002, and

that Smith could testify about Hecht paying him for sex on multiple occasions. The

court admitted the evidence under ER 404(b) as evidence of a common scheme or

plan.24
          Hecht contends that the trial court abused its discretion by allowing Smith and

Marx to testify about his prior uncharged acts of soliciting prostitutes. His argument is

not persuasive.

          ER 404(b) provides:

          Evidence of other crimes, wrongs, or acts is not admissible to prove the
          character of a person in order to show action in conformity therewith. It
          may, however, be admissible for other purposes, such as proof of motive,
          opportunity, intent, preparation, plan, knowledge, identity, or absence of
          mistake or accident.




          23 id at 712.
       24 The trial court admitted Hesketh's testimony to establish Hecht's motive and
the reasonableness of Hesketh's fear Hecht would carry out his threat to kill. Hecht did
not contest that Hesketh's testimony was admissible for these purposes.

                                                 8
No. 71059-1-1/9

      To be admissible under ER 404(b) to demonstrate a common scheme or plan,

the evidence must be "'(1) proved by a preponderance of the evidence, (2) admitted for

the purpose of proving a common scheme or plan, (3) relevant to prove an element of

the crime charged or to rebut a defense, and (4) more probative than prejudicial.'"25

The evidence must reveal "that the person 'committed markedly similar acts of

misconduct againstsimilar victims under similar circumstances.'"26 Atrial court's ruling
under ER 404(b) is reviewed for an abuse ofdiscretion.27
      The common scheme or plan rationale for admitting evidence frequently appears

in sex offense cases involving a defendant's "grooming" behavior, and such cases are

helpful here by analogy.28 For example, in State v. DeVincentis,29 our Supreme Court
held that prior misconduct may be admissible to show a common scheme or plan where

the prior crime and the present crime were committed in a similar way and under similar

circumstances, without requiring proof of any overarching plan or any unusual

techniques that might constitute the defendant's "signature" characteristic.

       Here, the State demonstrated a common scheme or plan by providing evidence

that Hecht committed markedly similar acts of misconduct under similar circumstances.

The similarities between Smith's, Marx's, Hesketh's, and Pfeiffer's accounts are


       25 State v. DeVincentis, 150 Wash. 2d 11, 17, 74 P.3d 119 (2003) (quoting State v.
Lough, 125 Wash. 2d 847, 852, 889 P.2d 487 (1995)).
       26 State v. Carleton. 82 Wash. App. 680, 683, 919 P.2d 128 (1996) (quoting Lough.
125Wn.2dat852).
       27 DeVincentis, 150 Wash. 2d at 17.
       28 See 5 Karl B. Tegland, Washington Practice: Evidence: Lawand Practice
§ 404.20 n.13, at 541 (5th ed. 2007) (citing State v. Krause. 82 Wash. App. 688, 919 P.2d
123 (1996) (holding the key distinction under Rule 404(b) is between "evidence of a
disposition," barred by the rule, and "evidence of a design," allowed by the rule)).
       29150Wn.2d 11, 17, 74 P.3d 119(2003).
No. 71059-1-1/10

abundant. Each witness described Hecht frequenting a specific area of downtown

Tacoma where male prostitutes were known to meet customers. Each testified that

Hecht would drive through the same small area in the late afternoon or early evening,

several days a week, over years. Each testified that Hecht picked up individuals in this

area on repeated occasions, drove them to his office, engaged in similar sex acts, drove

them back to where he picked them up, and paid them in cash as he dropped them off.

In addition, each testified that they were homeless and drug-addicted, relying on the

cash from prostitution to buy drugs. The trial court's determination that these events

were proved by a preponderance of the evidence is amply supported by the record.

      The trial court's ruling to admit Smith's and Marx's testimony was based on

tenable grounds and careful consideration of the evidence. Contrary to Hecht's

assertions, there were marked similarities between his prior misconduct and the

charged count of prostitution, demonstrating a common scheme or plan. Moreover,

Hecht's common scheme and plan to solicit prostitutes in downtown Tacoma was

probative as to whether Hecht's payments to Pfeiffer were for prostitution rather than

gifts Hecht claimed he gave as a "grandfather figure." The trial court ensured that the

prosecutor used the evidence only for the permissible purpose of arguing against the

defense theory by demonstrating a recurring scheme or plan.

       Hecht was not unfairly prejudiced by the admission of Marx's and Smith's

testimony. The trial court repeatedly cautioned the jury that its consideration of the

testimony was limited to the issue of a common scheme or plan. Jurors are presumed

to follow the court's limiting instructions.30 And although the testimony concerned illegal


       30 Lough. 125Wn.2dat864.

                                            10
No. 71059-1-1/11

acts, jurors were repeatedly instructed not to consider the evidence as proof of Hecht's

criminal propensity.

       The trial court did not abuse its discretion in admitting Marx's and Smith's

testimony about their encounters with Hecht.

                                     Jury Instructions

       Hecht contends his conviction must be reversed because the State failed to set

forth the element of a true threat in the information and to-convict instruction defining

the offense offelony harassment. Consistentwith Hecht's concession at oral argument,

this issue is controlled by our Supreme Court's recent decision in State v. Allen.31
       In Allen, the court held that the true threat is not an essential element required in

either the information orthe to-convict jury instruction.32 Acharging document alleging
felony harassment is sufficient if it alleges that the defendant knowingly threatened the
victim.33 And the jury instructions for felony harassment are sufficient if the jury
instructions contain the definition of"true threat."34 Here, the amended information
alleged that Hecht knowingly threatened to kill Hesketh, and the jury instructions
contained the definition of "true threat." Hecht fails to demonstrate any basis for relief in

light of Allen.




        31 176Wn.2d 611, 294 P.3d 679 (2013).
        32 id at 630.
        33 id at 627.
        34 Id at 627-28. A "true threat" is "'a statement made in a context or under such
circumstances wherein a reasonable person would foresee that the statement would be
 interpreted ... as a serious expression of intention to inflict bodily harm upon or to take
the life' ofanother person." Id at 626 (alteration in original) (quoting State v. Kilburn,
 151 Wash. 2d 36, 43, 84 P.3d 1215 (2004)).

                                              11
No. 71059-1-1/12

                                   Sufficiency of Evidence

       Hecht argues that the evidence was insufficient to support his harassment

conviction because it failed to support any inference that Hesketh had a reasonable fear

that Hecht would carry out his threat, or that Hecht could have foreseen that Hesketh

might view his statements as a true threat.

       "A claim of insufficiency admits the truth of the State's evidence and all

inferences that reasonably can be drawn therefrom."35 The evidence is reviewed in the
light most favorable to the State to determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.36 The
appellate court will not reassess credibility.37
       Taking the evidence of record in the light most favorable to the State, the

evidence amply supports the inferences that Hesketh was afraid, that Hecht could

foresee that Hesketh would consider the threat to be a true threat, and that the threat

was a true threat. Sufficient evidence supports the elements of felony harassment.

                              Statement of Additional Grounds

       Finally, Hecht argues in his statement of additional grounds that his participation

in the ongoing Commission of Judicial Conduct proceedings effected a violation of his

right against self-incrimination and his right to prepare a defense and not disclose his

attorney's work product. But evidence outside the trial record is not properly considered




       35 State v. Salinas. 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
       36 State v. Joy. 121 Wash. 2d 333, 338, 851 P.2d 654 (1993).
       37 State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

                                              12
No. 71059-1-1/13


in this direct appeal. Typically, such information would be reviewed as part of a

personal restraint proceeding.38 Hecht's arguments all depend on matters outside of
the trial record on appeal, regardless of Hecht's attachment of such materials to his

statement of additional grounds.

       Hecht's challenges to the adequacy of his defense counsel's performance are

also without merit. Many of Hecht's allegations concern matters outside the trial record.

Other issues are treated only in passing, without citation to authority. The record on

appeal is wholly inadequate to permit resolution of these issues.

                                     CONCLUSION


       Because of prosecutorial misconduct, the convictions are reversed and

remanded for a new trial.




WE CONCUR:




   *U-adK          C^
                                                                    0




      38 State v. Bugai. 30 Wash. App. 156, 158, 632 P.2d 917 (1981); State v. King. 24
Wash. App. 495, 505, 601 P.2d 982 (1979).


                                            13